                           Case 20-10343-LSS                 Doc 2414          Filed 03/19/21          Page 1 of 11

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


In re:                                                                                          Chapter 11

BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC,1                                                   Case No. 20-10343 (LSS)


                                                        Debtors.                                (Jointly Administered)




BOY SCOUTS OF AMERICA,

                                                     Plaintiff,
                                                                                                Adv. Pro. No. 20-50527 (LSS)
                               v.

A.A., et al.,

                                                     Defendants.


                                                       AFFIDAVIT OF SERVICE

           I, Randy Lowry, depose and say that I am employed by Omni Agent Solutions (“Omni”), the
    claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

           On March 15, 2021, at my direction and under my supervision, employees of Omni Agent
    Solutions caused true and correct copies of the following documents to be served via the method set forth
    on the Core/2002 Service List attached hereto as Exhibit A:

             Notice of Agenda of Matters Scheduled for Hearing on March 17, 2021, at 10:00 A.M. (ET)
              [Docket No. 2369].




    1The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
    Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
    75038.
Case 20-10343-LSS   Doc 2414   Filed 03/19/21   Page 2 of 11
Case 20-10343-LSS   Doc 2414   Filed 03/19/21   Page 3 of 11

                     EXHIBIT A
                                              Case 20-10343-LSS                                Doc 2414                     Filed 03/19/21                   Page 4 of 11
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                    Description                                           Name                                       Address                        Fax                         Email              Method of Service
Notice of Appearance and Request for Notices         Abernathy, Roeder, Boyd & Hullett, P.C.    Attn: Chad Timmons                           214-544-4040    ctimmons@abernathylaw.com           Email
Counsel to Collin County Tax Assessor/Collector                                                 Attn: Larry R. Boyd                                          bankruptcy@abernathylaw.com
                                                                                                Attn: Emily M. Hahn                                          ehahn@abernathy-law.com
                                                                                                1700 Redbud Blvd, Ste 300
                                                                                                McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                         Attn: Henry C. Shelton, III                                  Henry.Shelton@arlaw.com             Email
Counsel to Chickasaw Council, Boy Scouts of                                                     6075 Poplar Ave, Ste 700
America, Inc.                                                                                   Memphis, TN 38119
Notice of Appearance and Request for Notices        Andrus Wagstaff, PC                         A n: Aimee H. Wagstaﬀ                        303-376-6361    aimee.wagstaff@andruswagstaff.com   Email
Counsel for various child sexual abuse tort                                                     7171 W Alaska Dr
claimants and as a party-in-interest in proceedings                                             Lakewood, CO 80226

Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                        Attn: Bill Bowden                            302-654-2067    wbowden@ashbygeddes.com             Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                             500 Delaware Avenue, 8th Floor
America                                                                                         P.O. Box 1150
                                                                                                Wilmington, DE 19899-1150
Notice of Appearance and Request for Notices         Baird Mandalas Brockstedt, LLC             Attn: Stephen W. Spence                      302-644-0306    sws@bmbde.com                       Email
Counsel to several sexual abuse survivor claimants                                              1413 Savannah Rd, Ste 1
                                                                                                Lewes, DE 19958
Notice of Appearance/Request for Notices             Baker Manock & Jensen, PC                  Attn: Jan T. Perkins                                         jperkins@bakermanock.com            Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 5260 North Palm Avenue, Suite 421
                                                                                                Fresno, CA 93704
Notice of Appearance/Request for Notices        Ballard Spahr LLP                               Attn: Matthew G. Summers                     302-252-4466    summersm@ballardspahr.com           Email
Counsel for Clarendon America Insurance Company                                                 Attn: Chantelle D. McClamb                                   mcclambc@ballardspahr.com
                                                                                                919 N. Market St, 11th Fl
                                                                                                Wilmington, DE 19801-3034
Notice of Appearance/Request for Notices         Bayard, P.A.                                   Attn: Erin R. Fay                                            efay@bayardlaw.com                  Email
Counsel for Hartford Accident and Indemnity                                                     Attn: Gregory J. Flasser                                     gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                                600 N King St, Ste 400
City Fire Insurance Company                                                                     Wilmington, DE 19801


Notice of Appearance/Request for Notices             Bielli & Klauder, LLC                      Attn: David M. Klauder                       302-397-2557    tbielli@bk-legal.com                Email
Counsel for Various Tort Claimants                                                              1204 N. King Street                                          dklauder@bk-legal.com
                                                                                                Wilmington, DE 19801
Notice of Appearance and Request for Notices         Bodell Bove, LLC                           Attn: Bruce W. McCullough                    302-655-6827    bmccullough@bodellbove.com          Email
Counsel for Agricultural Insurance Company                                                      1225 N King St, Ste 1000
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Bradley Arant Boult Cummings LLP           Attn: Edwin Rice                                             eRice@bradley.com                   Email
Counsel for the United Methodist Ad Hoc                                                         Attn: Elizabeth Brusa                                        ebrusa@bradley.com
Committee                                                                                       100 N Tampa St, Ste 2200                                     ddecker@bradley.com
Counsel for the Florida Conference of the United                                                Tampa, FL 33602
Methodist Church and Various Churches in the
Conference that are Chartered Organizations



Notice of Appearance/Request for Notices             Bradley Riley Jacobs PC                    Attn: Todd C. Jacobs                                         tjacobs@bradleyriley.com            Email
Counsel for the National Surety Corporation                                                     320 W Ohio St, Ste 3W
                                                                                                Chicago, IL 60654
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: David J. Molton                                        EGoodman@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                   7 Times Square                                               DMolton@brownrudnick.com
Justice                                                                                         New York, NY 10036
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: Sunni P. Beville                                       sbeville@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                   Attn: Tristan G. Axelrod                                     taxelrod@brownrudnick.com
Justice                                                                                         1 Financial Ctr
                                                                                                Boston, MA 02111
Notice of Appearance/Request for Notices             Buchalter, A Professional Corporation      Attn: Shawn M. Christianson                  415-227-0770    schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                                 55 Second Street, 17th Floor
                                                                                                San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                                 Attn: Daniel W. Van Horn                                     Danny.VanHorn@butlersnow.com        Email
for Chicksaw Council, BSA, Inc.                                                                 P.O. Box 171443
                                                                                                Memphis, TN 38187-1443
Notice of Appearance/Request for Notices             Carruthers & Roth, P.A.                    Attn: Britton C. Lewis                       336-478-1145    bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                          235 N. Edgeworth St.
                                                                                                P.O. Box 540
                                                                                                Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP             Attn: Mark Desgrosseilliers                  302-295-0199    degross@chipmanbrown.com            Email
for Jane Doe, Party in Interest                                                                 1313 N Market St, Ste 5400
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Choate, Hall & Stewart LLP                 Attn: Douglas R. Gooding                     617-248- 4000   dgooding@choate.com                 Email
Counsel for Liberty Mutual Insurance Company                                                    Attn: Jonathan D. Marshall                                   jmarshall@choate.com
                                                                                                Attn: Michael J. Foley, Jr.                                  mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania                Dept of Labor & Industry                     717-787-7671    ra-li-ucts-bankrupt@state.pa.us     Email
Authorized Agent for the Commonwealth of                                                        Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                             651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                   Harrisburg, PA 17121

Notice of Appearance/Request for Notices             Connolly Gallagher, LLP                    Attn: Karen C. Bifferato                                     kbifferato@connollygallagher.com    Email
Counsel for IRC Burnsville Crossing, LLC                                                        Attn: Kelly M. Conlan                                        kconlan@connollygallagher.com
                                                                                                1201 N Market St, 20th Fl
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Coughlin Duffy, LLP                        Attn: Kevin Coughlin                         973-267-6442    kcoughlin@coughlinduffy.com         Email
Counsel for Arrowood Indemnity Company                                                          Attn: Lorraine Armenti                                       larmenti@coughlinduffy.com
                                                                                                Attn: Michael Hrinewski                                      mhrinewski@coughlinduffy.com
                                                                                                350 Mount Kemble Ave.
                                                                                                PO Box 1917
                                                                                                Morristown, NJ 0796
NOA - Counsel for Junell & Associates, PLLC          Cousins Law LLC                            Attn: Scott D. Cousins                       302-295-0331    scott.cousins@cousins-law.com       Email
                                                                                                Brandywine Plaza W
                                                                                                1521 West Concord Pike, Ste 301
                                                                                                Wilmington, DE 19803




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 1 of 8
                                               Case 20-10343-LSS                                    Doc 2414                     Filed 03/19/21               Page 5 of 11
                                                                                                                  Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                   Description                                            Name                                             Address                   Fax                          Email               Method of Service
Notice of Appearance and Request for Notices       Crew Janci LLP                                    Attn: Stephen Crew                                       peter@crewjanci.com                   Email
Counsel to Abuse Victims                                                                             Attn: Peter Janci                                        steve@crewjanci.com
                                                                                                     1200 NW Naito Pkwy, Ste 500
                                                                                                     Portland, OR 97209
*NOA - Counsel to Appellee Sidley Austin LLP       Cross & Simon, LLC                                A n: Christopher Simon                    302-777-4224   csimon@crosslaw.com                   Email
                                                                                                     A n: Kevin Mann                                          kmann@crosslaw.com
                                                                                                     1105 N Market St, Ste 901
                                                                                                     Wilmington, DE 19801
Notice of Appearance and Request for Notices       Crowell & Moring LLP                              Attn: Mark D. Plevin                      415-986-2827   mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                                         Attn: Austin J. Sutta                                    asutta@crowell.com
                                                                                                     3 Embarcadero Center, 26th Fl
                                                                                                     San Francisco, CA 94111
Notice of Appearance and Request for Notices       Crowell & Moring LLP                              Attn: Tacie H. Yoon                       202-628-5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                                         1001 Pennsylvania Ave, NW
                                                                                                     Washington, D.C. 20004
Notice of Appearance/Request for Notices           Davidoff Hutcher & Citron LLP                     Attn: Jonathan S. Pasternak               914-381-7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                                           Attn: James B. Glucksman                                 jbg@dhclegal.com
                                                                                                     Attn: Robert L. Rattet                                   rlr@dhclegal.com
                                                                                                     605 3rd Ave
                                                                                                     New York, NY 10158
Notice of Appearance/Request for Notices           Davies Hood PLLC                                  Attn: Jason P. Hood                                      Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                              22 North Front Street, Suite 620
                                                                                                     Memphis, TN 38103-2100
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP                              Attn: Bruce R. Ewing                                     ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                                      Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
America                                                                                              51 W 52nd St
                                                                                                     New York, NY 10019
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP                              Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                                      Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
America                                                                                              300 Delaware Ave, Ste 1010
                                                                                                     Wilmington, DE 19801
Notice of Appearance and Request for Notices       Doshi Legal Group, P.C.                           Attn: Amish R. Doshi                                     amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                                      1979 Marcus Ave, Ste 210E
                                                                                                     Lake Success, NY 11042
Notice of Appearance/Request for Notices           Faegre Drinker Biddle & Reath LLP                 Attn: Michael P. Pompeo                   317-569-4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                            1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                   New York, NY 10036-2714
Notice of Appearance/Request for Notices           Faegre Drinker Biddle & Reath LLP                 Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                            Attn: Kaitlin W. MacKenzie                               kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                   222 Delaware Ave, Ste 1410
                                                                                                     Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices           Ferry Joseph, PA                                  Attn: John D. McLaughlin, Jr.             302-575-1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                     824 N Market St, Ste 1000
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                   Attn: Dierdre M. Richards                 302-394-9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA,                                                  1300 N King St
AIG                                                                                                  Wilmington, DE 19801
Notice of Appearance and Request for Notices        Flordia M. Henderson                             P.O. Box 30604                            901-348-4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                                       Memphis, TN 38130-0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor
Notice of Appearance/Request for Notices            Foley & Lardner LLP                              Attn: Richard J. Bernard                  212-687-2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                         90 Park Ave
                                                                                                     New York, NY 10016
Notice of Appearance/Request for Notices           Foley & Lardner LLP                               Attn: Victor Vilaplana                    858-792-6773   vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                         3579 Valley Centre Dr, Ste 300
                                                                                                     San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.    Attn: Susan N K Gummow                    312-863-5000   sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of PA,                                                  Attn: Igor Shleypak                                      ishleypak@fgppr.com
AIG                                                                                                  222 N LaSalle St, Ste 1400
                                                                                                     Chicago, IL 60614
Notice of Appearance/Request for Notices           Fox Swibel Levin & Carroll LLP                    Attn: Margaret M. Anderson                312-224-1201   panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                           200 W Madison St, Ste 3000
                                                                                                     Chicago, IL 60606
Notice of Appearance and Request for Notices       Gilbert LLP                                       Attn: Kami Quinn                                         chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                          Attn: Meredith Neely                                     quinnk@gilbertlegal.com
                                                                                                     Attn: Emily Grim                                         neelym@gilbertlegal.com
                                                                                                     Attn: Jasmine Chalashtori                                grime@gilbertlegal.com
                                                                                                     700 Pennsylvania Ave, SE Ste 400
                                                                                                     Washington, DC 20003
Notice of Appearance and Request for Notices       Godfrey & Kahn, SC                                Attn: Erin A. West                        608-257-0609   ewest@gklaw.com                       Email
Counsel for Bay-Lakes Council                                                                        1 E Main St, Ste 500
                                                                                                     P.O. Box 2719
                                                                                                     Madison, WI 53701-2719
Notice of Appearance and Request for Notices       Godfrey & Kahn, SC                                Godfrey & Kahn, SC                        920-436-7988   tnixon@gklaw.com                      Email
Counsel for Bay-Lakes Council                                                                        Attn: Timothy F. Nixon
                                                                                                     200 S Washington St, Ste 100
                                                                                                     Green Bay, WI 54301-4298
NOA - Counsel for Junell & Associates, PLLC        Hicks Thomas LLP                                  Attn: John B. Thomas                      713-547-9150   jthomas@hicks-thomas.com              Email
                                                                                                     Attn: Allison Fisher                                     afisher@hicks-thomas.com
                                                                                                     700 Louisiana St., Suite 2300
                                                                                                     Houston, TX 77002
Notice of Appearance/Request for Notices           Hogan♦McDaniel                                    Attn: Daniel K. Hogan                     302-656-7599   dkhogan@dkhogan.com                   Email
Counse on behalf of Eisenberg, Rothweiler,                                                           Attn: Garvan F. McDaniel                                 gfmcdaniel@dkhogan.com
Winkler, Eisenberg & Jeck, P.C. (“Eisenberg”),                                                       1311 Delaware Avenue
counsel for various child sexual abuse tort                                                          Wilmington, DE 19806
claimants
Notice of Appearance and Request for Notices       Hoover & Slovacek, LLP                            Attn: Steven A. Leyh                      713-977-5395   leyh@hooverslovacek.com               Email
Counsel for the Chapelwood United Methodist                                                          Galleria Tower II
Church                                                                                               5051 Westheimer Rd, Ste 1200
                                                                                                     Houston, TX 77056




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                  Page 2 of 8
                                                 Case 20-10343-LSS                                    Doc 2414                      Filed 03/19/21              Page 6 of 11
                                                                                                                     Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                   Description                                                Name                                            Address                  Fax                         Email                   Method of Service
Notice of Appearance and Request for Notices          Ice Miller                                        Attn: Daniel R. Swetnam                 614-224-3568    daniel.swetnam@icemiller.com             Email
Counsel for Simon Kenton Council                                                                        Arena District
                                                                                                        250 West St
                                                                                                        Columbus, OH 43215
Notice of Appearance/Request for Notices              Ichor Consulting, LLC                             Attn: J. Chad Edwards                   866-606-9002    chad@IchorConsulting.com                 Email
Counsel on behalf of various                                                                            3626 N Hall St (Two Oak Lawn) Ste 610
child sexual abuse tort claimants                                                                       Dallas, TX 75219
Core Parties                                          Internal Revenue Service                          Centralized Insolvency Operation        855-235-6787                                             First Class Mail
Internal Revenue Service                                                                                P.O. Box 7346
                                                                                                        Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices              Jacobs & Crumplar, P.A.                           Attn: Reann Warner                      302-656-5875    raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                           Attn: Thomas C. Crumplar                                tom@jcdelaw.com
                                                                                                        750 Shipyard Dr., Suite 200
                                                                                                        Wilmington, DE 19801
Notice of Appearance and Request for Notices          James, Vernon & Weeks, P.A.                       Attn: Leander L. James                  208-664-1684    ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                       Attn: Craig K. Vernon                                   cvernon@jvwlaw.net
                                                                                                        Attn: R. Charlie Beckett                                rbeckett@jvwlaw.net
                                                                                                        1626 Lincoln Wy
                                                                                                        Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices              Janet, Janet & Scuggs, LLC                        Attn: Gerald D. Jowers, Jr              803-727-1059    gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                          500 Taylor St, Ste 301
                                                                                                        Columbia, SC 29201
Bank Debt                                             JPMorgan Chase Bank, NA                           Attn: Phil Martin                                       louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                        Attn: Louis Strubeck                                                                             Email
                                                                                                        10 S Dearborn St
                                                                                                        Mail Code Il1-1415
                                                                                                        Chicago, Il 60603
Notice of Appearance/Request for Notices              Karr Tuttle Campbell, PS                          Attn: Bruce W. Leaverton                206-682-7100    bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                        701 5th Ave, Ste 3300
America                                                                                                 Seattle, WA 98104
Notice of Appearance and Request for Notices          Kelly, Morgan, Dennis, Corzine & Hansen, P.C.     Attn: Michael G. Kelly                  432-363-9121    mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                  P.O. Box 1311
                                                                                                        Odessa, TX 79760-1311
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP               Attn: Domenic E. Pacitti                                dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                                919 Market St, Ste 1000
                                                                                                        Wilmington, DE 19801
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP               Attn: Morton R. Branzburg                               mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                                1835 Market St, Ste 1400
                                                                                                        Philadelphia, PA 19103
Notice of Appearance/Request for Notices              Kramer Levin Naftalis & Frankel LLP               Attn: Thomas Moers Mayer                212-715-8000    tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                                         Attn: Rachel Ringer                                     rringer@kramerlevin.com
Creditors                                                                                               Attn: David E. Blabey Jr.                               dblabey@kramerlevin.com
                                                                                                        Attn: Jennifer R. Sharret                               jsharret@kramerlevin.com
                                                                                                        Attn: Megan M. Wasson                                   mwasson@kramerlevin.com
                                                                                                        177 Ave of the Americas
                                                                                                        New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                               Attn: Adam J. Goldberg                  212-751-4864    adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                    885 3rd Ave
Saints                                                                                                  New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                               Attn: Jeffrey E Bjork                   213-891-8763    jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter-day                                                    Attn: Kimberly A Posin                                  kim.posin@lw.com
Saints                                                                                                  355 S Grand Ave, Ste 100
                                                                                                        Los Angeles, CA 90071-1560
Notice of Appearance and Request for Notices          Linebarger Goggan Blair & Sampson, LLP            Attn: Don Stecker                       210-225-6410    sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                    112 E Pecan St, Ste 2200
                                                                                                        San Antonio, TX 78205
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP            Attn: Elizabeth Weller                  469-221-5003    dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                               2777 N. Stemmons Fwy, Ste 1000
                                                                                                        Dallas, TX 75207
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP            Attn: John P. Dillman                   713-844-3503    houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County, Cleveland                                                     P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                              Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices              Maurice Wutscher LLP                              Attn: Alan C. Hochheiser                216-472-8510    ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                                       23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                              Beachwood, OH 44123
Notice of Appearance/Request for Notices              McCreary, Veselka, Bragg & Allen, PC              Attn: Tara LeDay                        512-323-3205    tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The                                                          P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                     Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas
Notice of Appearance/Request for Notices              McDermott Will & Emery LLP                          Attn: Ryan S. Smethurst               202-756-8087    rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance                                                             Attn: Margaret H. Warner                              mwarner@mwe.com
Company                                                                                                   The McDermott Building
                                                                                                          500 North Capitol Street, NW
                                                                                                          Washington, DC 20001-1531
Notice of Appearance and Request for Notices          Miller, Canfield, Paddock and Stone, P.L.C.         Attn: Danielle Mason Anderson         269-382-0244    andersond@millercanfield.com             Email
Counsel to Stryker Medical                                                                                277 S Rose St, Ste 5000
                                                                                                          Kalamazoo, MI 49007
Notice of Appearance/Request for Notices              Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand                 617-542- 2241   kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company                                                              Attn: Nancy D. Adams                                  ndadams@mintz.com
                                                                                                          Attn: Laura Bange Stephens                            lbstephens@mintz.com
                                                                                                          One Financial Ctr
                                                                                                          Boston, MA 02111




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                     Page 3 of 8
                                                Case 20-10343-LSS                                    Doc 2414                     Filed 03/19/21           Page 7 of 11
                                                                                                                   Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                     Description                                       Name                                               Address                 Fax                          Email                  Method of Service
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP            Attn: Kate P Foley                   508-898-1502    kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                      1800 W Park Dr, Ste 400
                                                                                                      Westborough, MA 01581




Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP            Attn: Paul W Carey                   508-791-8502    pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                      100 Front St
                                                                                                      Worcester, MA 01608
Notice of Appearance/Request for Notices           Missouri Department of Revenue                     Bankruptcy Unit                      573-751-7232    deecf@dor.mo.gov                         Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance and Request for Notices       Monzack Mersky Browder and Hochman, P.A.           Attn: Rachel B. Mersky                               rmersky@monlaw.com                       Email
Counsel to the Coalition of Abused Scouts for                                                         1201 N Orange St, Ste 400
Justice                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices           Monzack Mersky McLaughlin & Browder, PA            Attn: Brian McLaughlin               302-656-2769    bmclaughlin@monlaw.com                   Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                                  rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices           Moore & Rutt, PA                                   Attn: David N. Rutt                                  dnrutt@mooreandrutt.com                  Email
Counsel for the Florida Conference of the United                                                      Attn: Scott G. Wilcox                                swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                          122 N Market St
Conference that are Chartered Organizations                                                           P.O. Box 554
Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Georgetown,
                                                                                                      Attn: Jeffrey R.DEWaxman
                                                                                                                         19947             302-571-1750    jwaxman@morrisjames.com                  Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                                  emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
Notice of Appearance/Request for Notices           Morris James LLP                                   Wilmington,
                                                                                                      Attn: Brett D.DE 19899-2306
                                                                                                                     Fallon                302-571-1750    bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                            Attn: Brya M. Keilson                                bkeilson@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
Notice of Appearance/Request for Notices           Morris James LLP                                   Wilmington,
                                                                                                      Attn: StephenDEM.19899-2306
                                                                                                                        Miller             302-571-1750    smiller@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                            500 Delaware Ave, Ste 1500
                                                                                                      Wilmington, DE 19801
Core Parties                                       Morris, Nichols, Arsht & Tunnell                   Attn: Derek C. Abbott                302-658-7036    dabbott@mnat.com                         Email
Counsel for Debtor                                                                                    Attn: Joseph Charles Barsalona II                    jbarsalona@mnat.com
                                                                                                      Attn: Eric Moats                                     emoats@mnat.com
                                                                                                      Attn: Andrew R. Remming                              aremming@mnat.com
                                                                                                      Attn: Paige N. Topper                                ptopper@mnat.com
                                                                                                      1201 N. Market Street
                                                                                                      P.O. Box 1347
                                                                                                      Wilmington, DE, 19899

Notice of Appearance/Request for Notices           Motley Rice LLC                                    A n: Daniel R. Lapinksi              856-667-5133    dlapinski@motleyrice.com                 Email
Counsel for various child sexual abuse tort                                                           210 Lake Dr E, Ste 101
claimants                                                                                             Cherry Hill, NJ 08002
Notice of Appearance/Request for Notices           Motley Rice LLC                                    Attn: Joseph F. Rice                 843-216-9290    jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort                                                           28 Bridgeside Blvd
claimants                                                                                             Mt Pleasant, SC 29464

Notice of Appearance/Request for Notices           Nagel Rice LLP                                     Attn: Bradley L Rice                 973-618-9194    brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                       103 Eisenhower Pkwy
Adversary Case                                                                                        Roseland, NJ 07068

Notice of Appearance and Request for Notices       Napoli Shkolnnik PLLC                              Attn: R. Joseph Hrubiec                              RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                              919 N Market St, Ste 1801
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                    A n: William E. Winﬁeld              805-604- 4150   wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                     300 E Esplande Dr, Ste 1170
                                                                                                      Oxnard, CA 93036
Notice of Appearance/Request for Notices           Nelson Mullins Riley & Scarborough LLP             A n: David Barnes, Jr                202-689-2860    david.barnes@nelsonmullins.com           Email
Counsel for Indian Waters Council                                                                     101 Cons tu on Ave NW, Ste 900
                                                                                                      Washington, DC 20001
Notice of Appearance/Request for Notices           Nicolaides Fink Thorpe Michaelides Sullivan LLP    Attn: Matthew S. Sorem               312-585-1401    msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                         10 S. Wacker Dr., 21st Floor
Company                                                                                               Chicago, IL 60606




Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                       Attn: Louis R. Strubeck, Jr.                         louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                             1301 Ave of the Americas
Association                                                                                           New York, NY 10019-6022
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                       Attn: Louis R. Strubeck, Jr          214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                             Attn: Kristian W. Gluck                              kristian.gluck@nortonrosefulbright.com
Association                                                                                           Attn: Ryan E. Manns                                  ryan.manns@nortonrosefulbright.com
                                                                                                      2200 Ross Avenue, Suite 3600
                                                                                                      Dallas, TX 75201-7933
Notice of Appearance and Request for Notices       Nye, Stirling, Hale & Miller LLP                   Attn: Joel M. Walker                 412-857-5350    jmwalker@nshmlaw.com                     Email
Counsel for various child sexual abuse tort                                                           1145 Bower Hill Rd, Ste 104
claimants                                                                                             Pittsburgh, PA 15243
Notice of Appearance and Request for Notices       O’Connor Playdon Guben & Inouye LLP                Attn: Jerrold K. Guben               808-531-8628    JKG@opgilaw.com                          Email
Counsel to Boy Scouts of America for Hawaii and                                                       Makai Tower, Ste 2400
Guam Chapter                                                                                          733 Bishop St
                                                                                                      Honolulu, HI 96813




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                   Page 4 of 8
                                               Case 20-10343-LSS                                    Doc 2414                     Filed 03/19/21           Page 8 of 11
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                     Description                                         Name                                           Address                 Fax                             Email           Method of Service
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                              A n: Tancred Schiavoni                                                                  First Class Mail
Counsel to for Century Indemnity Company, as                                                         Times Square Tower
successor to Cigna Specialty Insurance Company                                                       7 Times Square
f/k/a California Union Insurance Company, and CCI                                                    New York, NY 10036-6537
Insurance Company as successor to Insurance
Company of North America, et al.
Notice of Appearance/Request for Notices          Office of the Attorney General                     Attn: Christopher S. Murphy          512-936- 1409   christopher.murphy@oag.texas.gov   Email
Counsel for the Texas Workforce Commission                                                           Attn: Sherri K. Simpson                              sherri.simpson@oag.texas.gov
                                                                                                     Bankruptcy & Collections Division
                                                                                                     P.O. Box 12548
                                                                                                     Austin, TX 78711-2548
Core Parties                                          Office of the United States Trustee            Attn: David L. Buchbinder            302-573-6497    david.l.buchbinder@usdoj.gov       First Class Mail
Office of the United States Trustee                                                                  Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov          Email
                                                                                                     844 King St, Suite 2207
                                                                                                     Lockbox 35
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP              Attn: James I. Stang                 302-652-4400    jstang@pszjlaw.com                 Email
Counsel to the Tort Claimants' Committee                                                             Attn: Linda F. Cantor                                lcantor@pszjlaw.com
                                                                                                     10100 Santa Monica Blvd, 13th Fl
                                                                                                     Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP              Attn: Robert Orgel                   302-652-4400    rorgel@pszjlaw.com                 Email
Counsel for the Tort Claimants' Committee                                                            Attn: James O'Neill                                  joneill@pszjlaw.com
                                                                                                     Attn: John Lucas                                     jlucas@pszjlaw.com
                                                                                                     Attn: Ilan Scharf                                    ischarf@pszjlaw.com
                                                                                                     919 N Market St.,17th Floor
                                                                                                     P.O. Box 8705
                                                                                                     Wilmington, DE 19899-8705
Notice of Appearance and Request for Notices          Paul Mones PC                                  Attn: Paul Mones                                     paul@paulmones.com                 Email
Counsel to Abuse Victims                                                                             13101 Washington Blvd
                                                                                                     Los Angeles, CA 90066
Notice of Appearance/Request for Notices              Pension Benefit Guaranty Corporation           Attn: Patricia Kelly, CFO            202-326-4112    kelly.patricia@pbgc.Gov            Email
Counsel for the Pension Benefit Guaranty                                                             Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                          Attn: Craig Fessenden                                fessenden.craig@pbgc.gov
                                                                                                     1200 K St NW
                                                                                                     Washington, DC 20005
Notice of Appearance and Request for Notices        Perdue, Brandon, Fielder, Collins & Mott, LLP    Attn: John T. Banks                  512-302-1802    jbanks@pbfcm.com                   Email
Counsel for Burleson County Tax Office, Luling ISD                                                   3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                      Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and Gause
ISD Tax Office

Notice of Appearance/Request for Notices              Pfau Cochran Vertetis Amala PLLC               Attn: Michael T. Pfau                206-623-3624    michael@pcvalaw.com                Email
Counsel for Various Tort Claimants                                                                   Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                                     Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                                     403 Columbia Street, Suite 500
                                                                                                     Seattle, WA 98104
Notice of Appearance/Request for Notices              Phillips Lytle LLP                             Attn: Angela Z Miller                716-852-6100    amiller@phillipslytle.com          Email
Counsel for Pearsons Education, Inc. and NSC                                                         One Canalside, 125 Main St
Pearsons, Inc.                                                                                       Buffalo, NY 14203,
Notice of Appearance and Request for Notice           Potter Anderson & Corroon LLP                  Attn: Jeremy Ryan                    302-658-1192    jryan@potteranderson.com           Email
Counsel for the United Methodist Ad Hoc                                                              Attn: D. Ryan Slaugh                                 rslaugh@potteranderson.com
Committee/Counsel to Catholic Mutual Relief                                                          1313 N Market St, 6th FL
Society of America                                                                                   P.O. Box 951
                                                                                                     Wilmington, DE 19899
ENR                                                   Raul Diaz                                                                                           rauldiaz2503@gmail.com             Email
Notice of Appearance/Request for Notices              Reed Smith LLP                                 Attn: Kurt F. Gwynne                 302-778-7575    kgwynne@reedsmith.com              Email
Counsel to the Official Committee of Unsecured                                                       Attn: Katelin A. Morales                             kmorales@reedsmith.com
Creditors                                                                                            120 N Market St, Ste 1500
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices             Reger Rizzo & Darnall LLP                       A n: Louis J. Rizzo, Jr                              lrizzo@regerlaw.com                Email
Counsel for Travelers Casualty and Surety                                                            1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                           Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                           Wilmington, DE 19803
Company, and Gulf Insurance Company
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA                   Attn: Michael Merchant               302-651-7701    merchant@rlf.com                   Email
Counsel for The Church of Jesus Christ of Latter-day                                                 Attn: Brett Haywood                                  haywood@rlf.com
Saints                                                                                               One Rodney Square
                                                                                                     920 N King St
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices              Schiff Hardin LLP                              Attn: Everett Cygal                  312-258-5600    ecygal@schiffhardin.com            Email
Counsel to Catholic Mutual Relief Society of                                                         Attn: Joseph Mark Fisher                             mfisher@schiffhardin.com
America                                                                                              Attn: Daniel Schufreider                             dschufreider@schiffhardin.com
                                                                                                     Attn: Jin Yan                                        jyan@schiffhardin.com
                                                                                                     233 S Wacker Dr, Ste 7100
                                                                                                     Chicago, IL 60606
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP            Attn: Richard A. Barkasy, Esq.       302-888-1696    rbarkasy@schnader.com              Email
Jointly as the Surviving Parents of E.J.K., a Minor                                                  Attn: Kristi J. Doughty, Esq.                        kdoughty@schnader.co
Child




Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.                Attn: R. Karl Hill                   302-888- 0606   khill@svglaw.com                   Email
Counsel for Liberty Mutual Insurance Company                                                         222 Delaware Ave, Ste 1500
                                                                                                     Wilmington, DE 19801




Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.            Attn: Michael Marchese                               michael.marchese@scouting.org      Email
Sequoia Council of Boy Scouts, Inc.                                                                  6005 N. Tamera Avenue
                                                                                                     Fresno, CA 93711




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                  Page 5 of 8
                                              Case 20-10343-LSS                                 Doc 2414                     Filed 03/19/21             Page 9 of 11
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                     Description                                     Name                                              Address                  Fax                        Email            Method of Service
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                           Attn: James P. Ruggeri                  202-469-7751   jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                      Attn: Joshua D. Weinberg                               jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                                 Attn: Michele Backus Konigsberg                        mkonigsberg@goodwin.com
City Fire Insurance Company                                                                      Attn: Abigail W. Williams                              awilliams@goodwin.com
                                                                                                 1875 K St NW, Ste 600
                                                                                                 Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                           Attn: Eric S. Goldstein                 860-251-5218   egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                      One Constitution Plaza                                 bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                                 Hartford, CT 06103-1919                                bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                               Attn: Blair Warner                      312-853-7036   blair.warner@sidley.com           Email
Counsel for Debtor                                                                               Attn: Matthew Evan Linder                              mlinder@sidley.com
                                                                                                 Attn: Thomas A. Labuda, Jr.                            tlabuda@sidley.com
                                                                                                 Attn: Karim Basaria                                    kbasaria@sidley.com
                                                                                                 One South Dearborn Street
                                                                                                 Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                          Attn: Jessica C. Boelter                212-839-5599   jboelter@sidley.com               Email
Counsel for Debtor                                                                               787 Seventh Avenue
                                                                                                 New York, NY 10019
Notice of Appearance/Request for Notices              Squire Patton Boggs (US) LLP               Attn: Mark A. Salzberg                  202-457-6315   mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                                  2550 M St, NW
Society of the Protestant Episcopal Church in the                                                Washington, DC 20037
United States of America
Notice of Appearance/Request for Notices              Squire Patton Boggs (US) LLP               Attn: Travis A. McRoberts               214-758-1550   travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary                                                  2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                                Dallas, TX 75201
United States of America
Notice of Appearance and Request for Notices        Stamoulis & Weinblatt LLC                    Stamoulis & Weinbla LLC                                stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as                                                     A n: Stama os Stamoulis                                weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                   A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                                800 N West St, Ste 800
Insurance Company as successor to Insurance                                                      Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices             Stark & Stark, PC                           Attn: Joseph H Lemkin                   609-896-0629   jlemkin@stark-stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                             P.O. Box 5315
action pending in the Superior Court of New Jersey,                                              Princeton, NJ 08543
Essex County
Notice of Appearance and Request for Notices         Steptoe & Johnson LLP                       Attn: Harry Lee                         202-429-3902   hlee@steptoe.com                  Email
Counsel for Clarendon America Insurance Company                                                  Attn: John O’Connor                                    joconnor@steptoe.com
                                                                                                 Attn: Brett Grindrod                                   bgrindrod@steptoe.com
                                                                                                 1330 Connecticut Ave, N.W
                                                                                                 Washington, DC 20036
Notice of Appearance and Request for Notices          Straffi & Straffi, LLC                     Attn: Daniel Straffi, Jr                732-341-3548   bkclient@straffilaw.com           Email
Counsel for the Presbyterian Church of Lakehurst                                                 670 Commons Way
                                                                                                 Toms River, NJ 08755
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC           Attn: William D. Sullivan               302-428-8195   bsullivan@sha-llc.com             Email
Counsel to Eric Pai, as administrator of the Estate of                                           919 N Market St, Ste 420
J. Pai                                                                                           Wilmington, DE 19801
Notice of Appearance and Request for Notices           Sullivan Hill Lewin Rez & Engel, PLC      Attn: James Hill/ Christopher Hawkins   619-231-4372   Hill@SullivanHill.com             Email
Counsel for The Episcopal Diocese of San Diego                                                   Attn: Kathleen Cashman-Kramer
                                                                                                 600 B St, Ste 1700
                                                                                                 San Diego, CA 92101
Notice of Appearance/Request for Notices              Swenson & Shelley, PLLC                    Attn: Kevin D. Swenson                  855-450-8435   Kevin@swensonshelley.com          Email
Counsel for various child sexual abuse tort                                                      107 S 1470 E, Ste 201
claimants                                                                                        St George, UT 84790
Notice of Appearance/Request for Notices              Synchrony Bank                             c/o PRA Receivables Management, LLC     757-351-3257   claims@recoverycorp.com           Email
Authorized Agent for Synchrony Bank                                                              Attn: Valerie Smith
                                                                                                 P.O. Box 41021
                                                                                                 Norfolk, VA 23541
NOA - Counsel for Bailey Cowan Heckaman PLLC          The Bifferato Firm                         Attn: Ian Connor Bifferato              302-298-0688   cbifferato@tbf.legal              Email
                                                                                                 1007 N. Orandge St., 4TH FL
                                                                                                 Wilmington, DE 19801
Bonds                                                 The County Commission Of Fayette County    Attn: President                                                                          First Class Mail
                                                                                                 P.O. Box 307
                                                                                                 Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County    c/o Steptoe & Johnson Pllc                                                               First Class Mail
                                                                                                 Attn: John Stump, Esq.
                                                                                                 Chase Tower - Eighth Fl
                                                                                                 707 Virginia St E.
                                                                                                 Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC              Attn: James Tobia                       302-656-8053   jtobia@tobialaw.com               Email
Counsel for Nichole Erickson and Mason Gordon, a                                                 1716 Wawaset St
minor by his mother Nichole Erickson                                                             Wilmington, DE 19806



Notice of Appearance/Request for Notices              The Law Offices of Joyce, LLC              Attn: Michael J. Joyce                                 mjoyce@mjlawoffices.com           Email
Counsel for Arrowood Indemnity Company                                                           1225 King St.
                                                                                                 Suite 800
                                                                                                 Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 6 of 8
                                              Case 20-10343-LSS                                Doc 2414                   Filed 03/19/21                      Page 10 of 11
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                    Description                                           Name                                       Address                          Fax                         Email               Method of Service
Notice of Appearance/Request for Notices           The Neuberger Firm                           Attn: Thomas S. Neuberger                      302-655-0582    tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                   Attn: Stephen J. Neuberger                                     sjn@neubergerlaw.com
                                                                                                17 Harlech Dr.
                                                                                                Wilmington, DE 19807
Notice of Appearance and Request for Notices       The Powell Firm, LLC                         Attn: Jason C. Powell                                          jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                    Attn: Thomas Reichert                                          treichert@delawarefirm.com
Foundation                                                                                      1201 N Orange St, Ste 500
                                                                                                P.O. Box 289
                                                                                                Wilmington, DE 19899
Notice of Appearance/Request for Notices           Thomas Law Office, PLLC                      Attn: Tad Thomas                               877-955-7002    tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                   Attn: Louis C. Schneider                                       lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste 200
                                                                                                Louisville, KY 40059
Notice of Appearance and Request for Notices       TN Dept of Labor - Bureau of Unemployment    c/o TN Attorney General's Office, Bankruptcy   615-741-3334    AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                Insurance                                    Division
                                                                                                Attn: Laura L. McCloud
                                                                                                PO Box 20207
                                                                                                Nashville, Tennessee 37202-0207
Notice of Appearance/Request for Notices           Tremont Sheldon Robinson Mahoney PC          Attn: Cindy Robinson                           203-366-8503    crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                         Attn: Doug Mahoney                                             dmahoney@tremontsheldon.com
                                                                                                64 Lyon Ter
                                                                                                Bridgeport, CT 06604
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP         Attn: David M. Fournier                        302-421-8390    david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                   Attn: Marcy J. McLaughlin Smith                                marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                       1313 Market St, Ste 5100
                                                                                                P.O. Box 1709
                                                                                                Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP         Attn: Harris B. Winsberg                       404-885-3900    harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                   Attn: Matthew G. Roberts                                       matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                       600 Peachtree St NE, Ste 3000
                                                                                                Atlanta, GA 30308
Notice of Appearance/Request for Notices           Tune, Entrekin & White, PC                   A n: Joseph P. Rusnak                          615-244-2278    Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                                315 Deaderick St, Ste 1700
                                                                                                Nashville, TN 37238


Notice of Appearance and Request for Notices       Tybout, Redfearn & Pell                      Attn: Seth J. Reidenberg                       302-658-4018    sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                    750 Shipyard Dr, Ste 400
                                                                                                P.O. Box 2092
                                                                                                Wilmington, DE 19899-2092


Core Parties                                       United States Dept Of Justice                950 Pennsylvania Ave, Nw                                                                            First Class Mail
                                                                                                Room 2242
                                                                                                Washington, DC 20530-0001
Core Parties                                       US Attorney For Delaware                     Attn: David C Weiss                            302-573-6220    usade.ecfbankruptcy@usdoj.gov        Email
                                                                                                1007 Orange St, Ste 700
                                                                                                P.O. Box 2046
                                                                                                Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                Attn: Richard Mason                            212-403-2252    rgmason@wlrk..com                    Email
Counsel for Ad Hoc Committee of Local Councils of                                               Attn: Douglas Mayer                                            dkmayer@wlrk.com
the Boy Scouts of America                                                                       Attn: Joseph C. Celentino                                      jccelentino@wlrk.com
                                                                                                51 W 52nd St
                                                                                                New York, NY 10019
NOA - Counsel to D. Miller & Associates PLLC       Walden Macht & Haran LLP                     Daniel Miller                                                  dmiller@wmhlaw.com                   Email
                                                                                                2532 Justin Lane
                                                                                                Wilmington, DE 19810
Notice of Appearance and Request for Notices        Walker Wilcox Maousek LLP                   Attn: Christopher A. Wadley                                    cwadley@walkerwilcox.com             Email
Counsel to for Century Indemnity Company, as                                                    1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                                  Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC                     Attn: Riley C. Walter                                          rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 265 E. River Park Circle, Suite 310
                                                                                                Fresno, CA 93720
Notice of Appearance/Request for Notices           Ward and Smith, P.A.                         Attn: Paul A Fanning                           252-215-4077    paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                     P.O. Box 8088
                                                                                                Greenville, NC 27835-8088
Notice of Appearance/Request for Notices           White & Case LLP                             Attn: Jessica C.K. Boelter                                     jessica.boelter@whitecase.com        Email
Boy Scouts of America And Delaware BSA, LLC                                                     1221 Ave of the Americas
                                                                                                New York, NY 10020-1095
Notice of Appearance/Request for Notices           White & Case LLP                             Attn: Michael C. Andolina                                      mandolina@whitecase.com              Email
Boy Scouts of America And Delaware BSA, LLC                                                     Attn: Matthew E. Linder                                        mlinder@whitecase.com
                                                                                                111 S Wacker Dr
                                                                                                Ste 5100
                                                                                                Chicago, IL 60606-4302
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLC               Attn: Richard W. Riley                                         rriley@wtplaw.com                    Email
Counsel for Baltimore Area Council Boy Scouts of                                                The Renaissance Centre
America, Inc.                                                                                   405 North King Street, Suite 500
                                                                                                Wilmington, Delaware 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 7 of 8
                                            Case 20-10343-LSS                                   Doc 2414                  Filed 03/19/21              Page 11 of 11
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                    Description                                           Name                                         Address               Fax                            Email         Method of Service
Notice of Appearance/Request for Notices            Whiteford Taylor & Preston LLP               Attn: Todd M. Brooks                                  tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                                 Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                    Baltimore, Maryland 21202-1626
Notice of Appearance and Request for Notices        Wilks Law, LLC                               Attn: David E. Wilks                                  dwilks@wilks.law                 Email
Counsel for Interested Parties Andrew Van Arsdale                                                4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                              Wilmington, DE 19805
Notice of Appearance/Request for Notices            Wilmer Cutler Pickering Hale and Dorr LLP    Attn: Craig Goldblatt                 202-663-6363    craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                    1875 Pennsylvania Ave NW
The Continental Insurance Company                                                                Washington, DC 20006
Notice of Appearance/Request for Notices            Womble Bond Dickinson (US) LLP               Attn: Matthew Ward                    302-252-4330    matthew.ward@wbd-us.com          Email
Counsel for JPMorgan Chase Bank, National                                                        Attn: Morgan Patterson                                morgan.patterson@wbd-us.com
Association                                                                                      1313 N Market St, Ste 1200
                                                                                                 Wilmington, DE 19801
Core Parties                                        Young Conaway Stargatt & Taylor              Attn: James L. Patton, Jr             302-576-3325    jpatton@ycst.com                 Email
Counsel for Prepetition Future Claimants’                                                        Attn: Robert Brady                                    rbrady@ycst.com
Representative                                                                                   Attn: Edwin Harron                                    eharron@ycst.com
                                                                                                 Rodney Square
                                                                                                 1000 N King St
                                                                                                 Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                              Page 8 of 8
